In an action to recover damages for personal injuries, the defendant Yin’s Crown Realty Associates appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (F. Rivera, J.), dated December 10, 2008, as denied those branches of its motion which were for summary judgment dismissing the causes of action alleging common-law negligence and a violation of Labor Law § 200 insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and those branches of the appellant’s motion which were for summary judgment dismissing the causes of action alleging common-law negligence and a violation of Labor Law § 200 insofar as asserted against it are granted.
The defendant Yin’s Crown Realty Associates (hereinafter the appellant) satisfied its prima facie burden of establishing its entitlement to judgment as a matter of law by demonstrating that the plaintiff was injured, not by a dangerous condition, but by the methods or materials of his work, and that it did not have the authority to supervise or control the performance of his work (see Ortega v Puccia, 57 AD3d 54, 61-63 [2008]; Kwang Ho Kim v D & W Shin Realty Corp., 47 AD3d 616, 620 [2008]; Ford v Caliendo & Sons, 305 AD2d 368, 369 [2003]). In opposition, the plaintiff failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]; Kwang Ho Kim v D & W Shin Realty Corp., 47 AD3d at 620). Accordingly, the appellant was entitled to summary judgment dismissing the causes of action alleging common-law negligence and a violation of Labor Law § 200 insofar as asserted against it. Santucci, J.P., Balkin, Eng and Chambers, JJ., concur. [Prior Case History: 22 Misc 3d 1122(A), 2008 NY Slip Op 52657(U).]